DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/637,599. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/637,599. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current application # 16/714,654
Application # 15/637,599
Claim 1 recites “a modular light assembly comprising: a control housing surrounding a power driver; and a first modular component having a first side configured to removably couple to an exterior side of the control housing, the first modular component including a first flat portion configured to receive a light emitting diode (LED).”
See claim 1;
Claim 2 recites “the first modular component having a second side configured to fasten to a portion of a second modular component including a second flat portion configured to receive an LED, wherein the second modular component is removably coupled to the second side of the first modular component.”
See claim 1;
Claim 3 recites “the second side of the first modular component further comprises a protrusion extending from an edge of the second 

Claim 4 recites “the protrusion extending from the edge of the first modular component and the indented receiving portion of the second modular component comprise an opening to jointly receive a fastener.”
See claim 4;
Claim 5 recites “the first modular component comprises a video assembly.”
See claim 5;
Claim 6 recites “at least one of the first modular component and the second modular component comprises an outer housing having two side portions and a plurality of ribs extending between the two side portions to form a grated portion.”
See claim 6;
Claim 7 recites “the second side of the first modular component comprises a hook configured to fasten over a rib of the second modular component.”
See claim 7;
Claim 8 recites “the second side of the first modular component further comprises a protrusion extending from an edge of the second side opposite the hook, and wherein the second modular component includes an intended receiving portion formed to receive the protrusion from the first modular component.”
See claim 8;

See claim 9;
Claim 10 recites “the outer housing comprises a center rib that extends across a direction of the plurality of ribs of the grated portion.”
See claim 10;
Claim 11 recites “the control housing is configured to removably couple to at least one modular component on one side of the control housing.”
See claim 11; 
Claim 12 recites “the control housing is configured to removably couple to at least one modular component on two opposite sides of the control housing.”
See claim 12;
Claim 13 recites “the first flat portion configured to receive the LED comprises a chip holder configured to detachably couple to a LED.”
See claim 13;
Claim 14 recites “the first modular component comprises a first channel and the second modular component comprise a second channel configured to align with the first channel when the first modular component is coupled to the second modular component, wherein each channel is configured to receive wiring coupling the power driver to the first flat portion and the second flat portion configured to receive the LEDs.”
See claim 14;
Claim 15 recites “a modular video component including a video engine module and a modular 

Claim 16 recites “the first side of the first modular component is configured to removably couple to the exterior side of the control housing by at least one screw.”
See claim 16;
Claim 17 recites “the second modular component is configured to removably couple to the second side of the first modular component by at least one screw.”
See claim 17;
Claim 18 recites “each chip holder is configured to detachably couple to a LED by at least one screw.”
See claim 18;


As noted, the co-pending application fails to disclose “the LED being removable from the first modular component without decoupling the first modular component from the control housing and the first modular component having a second side opposite the first side, the second side being configured to removably couple to a first side of a second modular component” as cited in claims 1 and 19. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the LED being removable from the first modular component without decoupling the first modular component from the control housing and the first modular component having a second side opposite the first side, the second side being configured to removably couple to a first side of a second modular component of the co-pending application in order to allow independent removal and convenient maintenance. See at least Ma (US. Pub: 2015/0338075 A1). 
Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. The Applicant argues that the double patenting rejection is improper because the Examiner used the co-pending application instead of the patent number of the co-pending application. 

The Applicant further argues that “the Examiner asserts that the respective claim sets of the current application and then co-pending application “are not patentably distinct from each other because of the reasons cited below,” but follows that statement only with a restatement in chart form of the respective numbers and their alleged correlation, without stating any ground for the rejection.”
In response to that argument, the Examiner respectfully disagrees because chart clearly discloses how each claim is met by the then co-pending application. Therefore, the double patenting rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/             Primary Examiner, Art Unit 2875